               Case 4:20-cv-00128-JM Document 1 Filed 02/06/20 Page 1 of 8


                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS                                . FILED
                                                                                                U.S. DISTRICT COURT
                                  - - - - - - - - - DIVISION                               .EASTERN DISTRICT ARKANSAS




                                                                                         ~AMES
                                                                                         By:_~~'t:...L~~'..£=r.~



       (Name of plaintiff or plaintiffs)

                      v.                                CIVIL ACTION NO.       L/ .' d\() f!..V /p2 8-JJVI
                                                        (case number to be supplied by the assignment clerk)

b\ie.0 \>.lJ: l'41cc, Seue,~
6 \() \l e~ft\o~               Av~ .J l\)_ \JJ.
\N1'<::,)\,i;:,v~ \i.u I        DC..        (}..M j_ D
    (Name of ~fondant or defendants)

        COMPLAINT UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

        1.        This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for

employment discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.

§2000e-5.        Equitable and other relief are also sought under 42 U.S.C. §2000e-5(g).

       2.         Plaintiff,     7: ltol\l rJe
                                        V
                                                        (;. ()AM
                                                       (name of plaintiff)
                                                                          Stt.                                 lS   a

                                  llS \ ~ :J:A ):lot: L~ E:
citizen of the United States and resides at
                                              (streeaarress)
l_:1-t\_\c,_~_c...,_k._ _, ~u.\1ssk~       - - - - ~ - - - -, 1 J. ll {)..,
             (city)                              (county)                      (state)                 (ZIP)
56\-- ~~~ -5(o~5
       (telephone)

       3.         Defendant,      \(obeA-\-.          \)J~ \ k-u;:, SeCAetu.4                  , lives   at, or its
                                    .                  1name of.Adffendant)        \       \ ~\
business is located at     ~\D V<::JJf\o,J't \:\)e,.J N llJ                    ,       \}JkS~ ""t"b,V
                                                (street address) :'                           (city)

       (county)
                                    D
                                    _c__                     ,   ~Dl(,i D
                                            (state)                    (ZIP)

       4.         Plaintiff sought employment from the defendant or was employed by the
                                Case 4:20-cv-00128-JM Document 1 Filed 02/06/20 Page 2 of 8



defendant at                     J-. '-bD   f.\ .~~ Q((...
  ~                                         (street~ss)                                                       (city)
                       s\--'-r--'------
-'---1½.t...=..¥\-.L..tic
                      .......               --4---'~~---'                       '] {)..   l I '-I
                     (county)                        (state)                            (ZIP)

                     5.           Defendant discriminated against plaintiff in the manner indicated in paragraphs 9

and 10 of the complaint on or about ----=---A_IAG:....;..c:.--=U-=5:.....:'1_ _ _ _---1;_ _ _ _ _----"d-,_6__,/'-<.R=---
                                            (month)                               (day)               (year)

                     6.           Plaintiff filed charges against the defendant with the Equal Employment

Opportunity Commission charging defendant with the acts of discrimination indicated m

paragraphs 9 and 10 of this complaint on or about----=Oc....::c..k::.........:o=--'o-=--e.._l'---------""~-1-'----'-j_L-()---'-/le_,-._____ _ _
                                                        (month)                          (day)                        (year)

                     7.           The Equal Employment Opportunity Commission issued a Notice of Right to Sue

which was received by plaintiff on \\)l')\)em,i,~/l
                                                          1
                                                            ~ 0 \':}        J.3                                 , a copy of which notice
                                      (month)       (day)    (year)
is attached to this complaint.

                     8.           Because of plaintiffs (1)    ~x--._         race, (2) -"'---'----"-- color, (3)               X         sex,

(4)                              religion, (5) _ _ _ national origin, defendant:                    A"' 'S)   P. ~ r ,u.sA- \

                                  (a)           failed to employ plaintiff.

                                  (b)           terminated plaintiffs employment.

                                  (c)           failed to promote plaintiff.

                                  (d)       X




                     9.           The circumstances under which the defendant discriminated against plaintiff were
              Case 4:20-cv-00128-JM Document 1 Filed 02/06/20 Page 3 of 8



as follows:   lj    .l-~ ~Lt~ ~~L~wj      wb!l~     h,   ('(\e.--1"   pMue.4~111                      ~ 4~t'e ~
~ V\ fK.e. ~ V        t0:SaY1\,.,t,e   18\,~-«,~e,J--       r, A-rJ l))'l.:t~+                s.«1ec>~               ~tlfk» d~,Jtr_
3 ,J ~±            pi-01hd#_5 Pl~(\ll.\\~ \t-~ 6!H¥~ peJ\.. ~L,i\fWR                                                   f lw




        10.     The acts set forth in paragraph 9 of this complaint:

                (a) _ _ _ are still being committed by defendant.

                (b) _ _ _ are no longer being committed by defendant.

                (c) _ _ _ may still be being committed by defendant.

        11.        Plaintiff attaches to this complaint a copy of the charges filed with the Equal

Employment Opportunity Commission which charges are submitted as a brief statement of the

facts supporting this complaint.

       WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

                (a) _ _ _ Defendant be directed to employ plaintiff, and

                (b) _ _ _ Defendant be directed to re-employ plaintiff, and

                (c) _ _ _ Defendant be directed to promote plaintiff, and

                (d) ~~------"'-- Defendant be directed to __:J-'-·        5__11-\"t;=l\t..s--=---.-O_\-'---))_l\(.,,,_\:_pf-~--'----1-
                                                                      .c..._•




and that the Court grant such relief as may be appropriate, including injunctive orders, damages,

costs and attorney's fees.
          Case 4:20-cv-00128-JM Document 1 Filed 02/06/20 Page 4 of 8




              U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                            Office of Federal Operations
                                   P.O. Box 77960
                              Washington, DC 20013


                                    Tyronne Davis, Sr., a/k/a
                                          Mario K., 1
                                         Complainant,

                                                V.

                                        Robert Wilkie,
                                          Secretary,
                                 Department of Veterans Affairs,
                                           Agency.

                                    Request No. 2019005260

                                    Appeal No. 0120181337

                               Agency No. 200303502017101068

                    DECISION ON REQUEST FOR RECONSIDERATION

Complainant timely requested that the Equal Employment Opportunity Commission (EEOC or
Commission) reconsider its decision in EEOC Appeal No. 0120181337 (June 12, 2019). EE C
regulations provide that the Commission may, in its discretion, grant a request to reconsider apy
previous Commission decision issued pursuant to 29 C.F.R. § 1614.405(a), where the requesti~g
party demonstrates that: (1) the appellate decision involved a clearly erroneous interpretation of
material fact or law; or (2) the appellate decision will have a substantial impact on the polici s,
                                                                                                1

practices, or operations of the agency. See 29 C.F.R. § 1614.405(c).                            !
                                                                                                i
Complainant worked as a Rating Veterans Service Representative, GS-0996-12, at the Agenc~'s
Regional Office in Little Rock, Arkansas. Complainant filed an EEO complaint alleging thatihe
was discriminated against and subjected to a hostile work environment on the bases of r ce
(African American), sex (male), and reprisal when: (1) from August 1, 2016 to February 1,       1




2017, he was not assigned sufficient work to meet his production credits; (2) on September 19,
2016, Complainant was placed on a Performance Improvement Plan (PIP), without suppordng
documents; (3) from September 19 through December 13, 2016, Complainant was assigned Bnd
Products (EP) 600 (reduction EPs) cases during the PIP evaluation period; (4) on October      17,
2016, Complainant was denied a within-grade step increase; (5) on December 13, 20[6,

                                                                                               i
1
 This case has been randomly assigned a pseudonym which will replace Complainant's naine
when the decision is published to non-parties and the Commission's website.          \
           Case 4:20-cv-00128-JM Document 1 Filed 02/06/20 Page 5 of 8


                                                                                                       I
                                                 2                                      201900526?

Complainant was assigned Ratings EPs without any previous training; (6) in January 201             i,
Complainant was assigned to work in the Intake Processing Center; (7) in February 2017, hil~
supervisor refused to consider the 12 hours of official time that Complainant was away from t~~
job because of his EEO case when calculating Complainant's monthly production rate; and (8)
on February 15, 2017, Complainant's request for training was denied.                               l
Our prior appellate decision affirmed the ·Agency's final decision that concluded th, t
Complainant failed to prove that the Agency subjected him to discrimination or a hostile wor~
environment as alleged. The decision also noted that Complainant failed to request a hearing
within the timeframes provided in 29 C.F.R. § 1614.108(£).

In his request for reconsideration, Complainant expresses his disagreement with the previo s
decision and again, requests a hearing. We emphasize that a request for reconsideration is not a
second appeal to the Commission. See EEO MD-110, Ch. 9, § VII.A. Rather, a reconsiderati n
request is an opportunity to demonstrate that the appellate decision involved a clearly erroneot s
interpretation of material fact or law, or will have a substantial impact on the policies, practice ,
or operations of the Agency. Complainant has not done so here.

After reviewing the previous decision and the entire record, the Commission finds that t e
request fails to meet the criteria of 29 C.F.R. § 1614.405(c), and it is the decision oft ,e
Commission to deny the request. The decision in EEOC Appeal No. 0120181337 remains t e
Commission's decision. There is no further right of administrative appeal on the decision of tlie
Commission on this request.                                                                    I   I


                                                                                                   i
               COMPLAINANT'S RIGHT TO FILE A CIVIL ACTION (P0610)

This decision of the Commission is final, and there is no further right of administrative appe al
                                                                                                  1

from the Commission's decision. You have the right to file a civil action in an approprialte
United States District Court within ninety (90) calendar days from the date that you receite
this decision. If you file a civil action, you must name as the defendant in the complaint ;,~e
person who is the official Agency head or department head, identifying that person by his or r
full name and official title. Failure to do so may result in the dismissal of your case in cou, .
"Agency" or "department" means the national organization, and not the local office, facility : r
department in which you work.

                           RIGHT TO REQUEST COUNSEL (Z0815)

If you want to file a civil action but cannot pay the fees, costs, or security to do so, you m y
request permission from the court to proceed with the civil action without paying these fees or
costs. Similarly, if you cannot afford an attorney to represent you in the civil action, you m y
request the court to appoint an attorney for you. You must submit the requests for waiver of
court costs or appointment of an attorney directly to the court, not the Commission.
           Case 4:20-cv-00128-JM Document 1 Filed 02/06/20 Page 6 of 8



                                                 3                                      2019005260

  he court has the sole discretion to grant or deny these types of requests. Such requests do not
a ter the time limits for filing a civil action (please read the paragraph titled Complainant's Right
t File a Civil Action for the specific time limits).




   rlton M. Had en, Director
 ,ffice of Federal Operations


               2019
           Case 4:20-cv-00128-JM Document 1 Filed 02/06/20 Page 7 of 8



                                                4                                    2019005260


                                CERTIFICATE OF MAILING

  or timeliness purposes, the Commission will presume that this decision was received
" ithin five (5) calendar days after it was mailed. I certify that this decision was mailed to the
  !lowing recipients on the date below:

 yronne Davis, Sr.
11519 Tahoe Lane
 ittle Rock, AR 72212

 oris L. Gruntmeir
 hief Counsel, Personnel Law Group
 ffice of General Counsel
 1



810 Vermont Ave., N.W.
  ashington, DC 20420
 1


  arvey Johnson, Deputy Assistant Secretary, Resolution Management
 ffice of Resolution Management (08D)
 epartment of Veterans Affairs
810 Vermont Ave., NW
   ashington, DC 20420


              2019
             Case 4:20-cv-00128-JM Document 1 Filed 02/06/20 Page 8 of 8




                            CERTIFICATE OF MAILING


For timeliness purposes, I will presume, that this Civil Action was received within five (5)
calendar days after date of filing with the United States District Court, Eastern District of
Arkansas. I certify this civil action was mailed to the following recipients on the date of filing.



Robert Wilkie, Secretary
Department of Veterans Affairs
810 Vermont Ave., N.W.
Washington, DC 20420

Doris L. Gruntmeir
Chief Counsel, Personnel Law Group
Office of General Counsel
810 Vermont Ave., N.W.
Washington, DC 20420

Harvey Johnson, Deputy Assistant Secretary, Resolution Management
Office of Resolution Management (08D)
Department of Veterans Affairs
810 Vermont Ave., N.W.
Washington, DC 20420




February 6, 2020
Date of Filing




  ronne G. Davis Sr.
